Citation Nr: 0027349	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 C.F.R. § 1318.

2.  Eligibility for Dependent's Educational Assistance (DEA).

3.  Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
January 1966.  He died in May 1998.  The appellant is his 
surviving spouse.


FINDINGS OF FACT

1.  By a letter dated June 16, 1998, the RO informed the 
appellant of the denial of entitlement to DIC, eligibility 
for DEA, and entitlement to service connection for the cause 
of the veteran' death.

2.  In June 1998, the appellant filed a notice of 
disagreement (NOD) concerning all issues of which she was 
informed in the June 1998 letter.

3.  On August 5, 1998, the RO issued a statement of the case 
(SOC) concerning entitlement to DIC, eligibility for DEA, and 
entitlement to service connection for the cause of the 
veteran' death.

4.  In February 1999, the RO received a VA Form 9 from the 
appellant, which failed to discuss either of the issues 
regarding entitlement to DIC or eligibility for DEA.

5.  In her substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the appellant has failed 
to allege specific error of law or fact with respect to the 
claims for entitlement to DIC (other than based on service 
connection for the cause of the veteran's death) and 
eligibility for DEA.


CONCLUSION OF LAW

The appellant has not met the requirements to perfect appeals 
concerning the claims for entitlement to DIC (other than 
based on service connection for the cause of the veteran's 
death) and eligibility for DEA.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a June 1998 rating decision denied 
entitlement to DIC, eligibility for DEA, and entitlement to 
service connection for the cause of the veteran' death.  In a 
statement received in June 1998, the appellant submitted a 
NOD to these issues. 

The RO issued a SOC in August 1998 regarding the issues of 
entitlement to DIC, eligibility for DEA, and entitlement to 
service connection for the cause of the veteran' death.  In 
February 1999, the RO received the appellant's VA Form 9, 
substantive appeal.  The VA Form 9 contained only arguments 
concerning service connection for the cause of the veteran's 
death.  It contained no arguments regarding the issues of 
entitlement to DIC or eligibility for DEA. 

An appeal to the Board consists of a timely NOD and a timely 
substantive appeal in response to the SOC.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of a rating decision to 
file a NOD to initiate the appeal.  38 U.S.C.A. § 7105(b)(1).  
To complete the appeal, a claimant must file a substantive 
appeal within 60 days of the mailing date of the SOC, or 
within the remaining time, if any, of the one-year period 
after the date of notification of the action appealed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
or supplemental statement of the case (SSOC).  The Board will 
construe such argument in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
SSOC, which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  A decision as to the adequacy of allegations of 
error of fact or law in a substantive appeal will be made by 
the Board.  When the Board raises the issue of adequacy of 
the substantive appeal, the appellant and her representative, 
if any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification. 38 C.F.R. § 20.203.

In a letter dated July 13, 2000, the Board informed the 
appellant that the substantive appeal received in February 
1999 did not allege specific errors of law or fact with 
respect to the claims for entitlement to DIC and eligibility 
for DEA.  The Board informed the appellant that pursuant to 
38 C.F.R. § 20.203 she was given 60 days from the date of the 
letter to present a written argument or to request a hearing 
to present oral arguments in support of her appeal of those 
issues.  However, the appellant failed to respond.  

To summarize, with respect to the claims for entitlement to 
DIC (other than based on service connection for the cause of 
the veteran's death) and eligibility for DEA; the substantive 
appeal received in February 1999 does not contain any 
allegations of error of fact or law as to those issues.  
Furthermore, the record does not contain any other written 
statement by the appellant or her representative, filed 
during the required time period, that contains such 
allegations.  The appellant was so informed and given 60 days 
to present argument or request a hearing.  The Board finds 
that no adequate substantive appeal has been timely filed 
with respect to those issues.  Accordingly, the Board lacks 
jurisdiction regarding these issues.  The claims with respect 
to these issues are dismissed.


ORDER

The appeal as to the issues of entitlement to DIC benefits 
(other than based on service connection for the cause of the 
veteran's death) and eligibility for DEA is dismissed.


REMAND

The veteran died in May 1998.  The death certificate lists 
the immediate cause of death as bronco pneumonia.  The 
appellant claims that the veteran's death was hastened by his 
service connected cardiovascular disorder.  A VA hospital 
summary dated in May 1998 shows that the veteran was 
transferred from a private hospital to a VA hospital in April 
1998 approximately a month before his death.  A copy of the 
complete treatment records concerning his VA hospitalization 
in April and May 1998 is pertinent, but is not contained in 
the claims folder.  See, Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain 
legible copies of records of VA treatment 
provided the veteran prior to his death 
including the April to May 1998 hospital 
records from the Bay Pines VA Medical 
Center. 

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


